DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 April 2021 has been entered in which claims 1-4 are amended, claims 7 and 8 are cancelled, and claims 9 and 10 are new.  Claims 1-4, 9, and 10 are currently pending and an office action on the merits follows.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/311,842, filed on 23 June 2014.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 9 recite the limitation "the exposed display portion" in lines 10 and 9, respectively.  There is insufficient antecedent basis for this limitation in the claim. No prior recitation of “an exposed display portion” is provided.  For purposes of examination, the Office will interpret the exposed display portion as being any display portion presenting an image on the display portion.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2010/0066643 by King et al. (“King”), in view of U.S. Pub. No. .

As to claim 1, King teaches a foldable device (King, electronic device 101, Figures 1-7) comprising:
a flexible display panel (King, first panel 102, second panel 104, and third panel 106, Figure 1) including a display portion continuously provided over a top surface of a first housing (King, first panel 102, Figure 1) and a top surface of a second housing (King, second panel 104, Figure 1),
King does not expressly disclose wherein when the foldable device is folded such that the top surface of the first housing face the top surface of the second housing:
the display portion which does not face a user of the foldable device stops display; 
a back surface of the first housing operates as a keyboard; and
the exposed display portion displays images corresponding to data supplied from the keyboard.
Inami teaches a mobile phone wherein when the foldable device is folded such that the top surface of the first housing face the top surface of the second housing:
the display portion which does not face a user of the foldable device stops display; (Inami, the CPU 100 controls so as to turn on and off the back light to the second display 22 in correspondence with the change of screen state.  When the . Inami teaches the backlight of the second display being turned off when the second display is not facing a user (closed state) thus stopping the display. Inami continues to teach in the closed state the second touch sensor, which is on the second touch panel, is operational and thus detects user touch input (Inami, Figure 8A).
The combination of King and Inami teaches that when the display panels, of King, are folded such that one of a panel is not facing the user, the backlight for that panel with turn off and the panel will simply operate as a touch sensor.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify King’s foldable display to include Inami’s activating/deactivating display panels based on the fold state because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Inami’s activating/deactivating display panels based on the fold state permits reduced power consumption by turning off unused display panels.  This known benefit in Inami is applicable to King’s foldable display as they both share characteristics and capabilities, namely, they are directed to folding display devices.  Therefore, it would have been recognized that modifying King’s foldable display to include Inami’s activating/deactivating display panels based on the fold state would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Inami’s activating/deactivating 
	Thus, King, as modified by Inami, teaches the folding display panels which turn off the backlight of the display panel when not in use while maintaining touch input sensing on that panel.
King, as modified by Inami, still does not expressly teach wherein when the foldable device is folded such that the top surface of the first housing face the top surface of the second housing:
a back surface of the first housing operates as a keyboard; and
the exposed display portion displays images corresponding to data supplied from the keyboard.
Xu teaches a portable terminal wherein when the foldable device is folded such that the top surface of the first housing face the top surface of the second housing:
a back surface of the first housing operates as a keyboard (Xu, when the foldable mobile terminal 100 is in the folded state, a keypad (e.g., numeric keypad, alphabetic keypad, alphanumeric keypad or standard keypad) can be displayed on the transparent display panel and can be used through the first touch screen 112 to input information. Figure 3, ¶ [0055]); and
the exposed display portion displays images corresponding to data supplied from the keyboard (Xu, the user interface (UI) may be displayed through any one (e.g., the first transparent display panel 113) of the first transparent display panel 113 and the second transparent display panel 123, while the other one (e.g., the second .  Xu teaches the second transparent display panel 123, which is facing towards the user in the folded state, presenting the user interface through the first transparent display panel 113.
In addition, the combination of King, Inami, and Xu, teaches the third panel 106 displaying information, when the first and second panels are folded onto each other such as shown by King in figure 7.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify King’s foldable panels to include Xu’s foldable terminal with user interface because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Xu’s foldable terminal with user interface permits additional input potential for a compact folded display device.  This known benefit in Xu is applicable to King’s foldable panels as they both share characteristics and capabilities, namely, they are directed to foldable display devices.  Therefore, it would have been recognized that modifying King’s foldable panels to include Xu’s foldable terminal with user interface would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Xu’s foldable terminal with user interface in foldable display devices and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
Thus, King, as modified by Inami and Xu, teaches the back surface of the first housing presenting a keyboard to the user.
wherein the keyboard uses a touch sensor (Xu, when the foldable mobile terminal 100 is in the folded state, a keypad (e.g., numeric keypad, alphabetic keypad, alphanumeric keypad or standard keypad) can be displayed on the transparent display panel and can be used through the first touch screen 112 to input information. Figure 3, ¶ [0055]). In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 3, King teaches a method for driving a foldable device (King, electronic device 101, Figures 1-7)(King, a method includes receiving a user input at a first display surface of an electronic device to move a graphical user interface element displayed at the first display surface. Abstract), comprising:
a flexible display panel (King, first panel 102, second panel 104, and third panel 106, Figure 1) including a display portion continuously provided over a top surface of a first housing (King, first panel 102, Figure 1) and a top surface of a second housing (King, second panel 104, Figure 1),
the method comprising steps of:
folding the foldable device such that the top surface of the first housing faces the top surface of the second housing; As shown in figure 7 of King, the panels may be folded onto each other causing the top surfaces to face each other.
King does not expressly teach
stopping display on the display portion which does not face a user of the foldable device when the foldable device is folded; 
making a back surface of the first housing operate as a keyboard or a control button; and
displaying images on the exposed display portion corresponding to data supplied from the keyboard or the control button.
Inami teaches a mobile phone with the method comprising steps of:
stopping display on the display portion which does not face a user of the foldable device when the foldable device is folded (Inami, the CPU 100 controls so as to turn on and off the back light to the second display 22 in correspondence with the change of screen state.  When the screen state is the closed state, the CPU 100 turns off the back light of the second display 22. Figures 5, 7, and 8, ¶ [0092]), and
The combination of King and Inami teaches that when the display panels, of King, are folded such that one of a panel is not facing the user, the backlight for that panel with turn off and the panel will simply operate as a touch sensor.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify King’s foldable display to include Inami’s activating/deactivating display panels based on the fold state because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Inami’s activating/deactivating display panels based on the fold state permits reduced power consumption by turning off unused display panels.  This known benefit in Inami is applicable to King’s foldable display as they both share characteristics and capabilities, namely, they are directed to folding display devices.  Therefore, it would have been recognized that modifying King’s foldable display to include Inami’s activating/deactivating display panels based on the fold state would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the 
	Thus, King, as modified by Inami, teaches the folding display panels which turn off the backlight of the display panel when not in use while maintaining touch input sensing on that panel.
King, as modified by Inami, still does not expressly teach making a back surface of the first housing operate as a keyboard or a control button; and
displaying images on the exposed display portion corresponding to data supplied from the keyboard or the control button.
Xu teaches a portable terminal making a back surface of the first housing operate as a keyboard or a control button (Xu, when the foldable mobile terminal 100 is in the folded state, a keypad (e.g., numeric keypad, alphabetic keypad, alphanumeric keypad or standard keypad) can be displayed on the transparent display panel and can be used through the first touch screen 112 to input information. Figure 3, ¶ [0055]); and
displaying images on the exposed display portion corresponding to data supplied from the keyboard or the control button (Xu, the user interface (UI) may be displayed through any one (e.g., the first transparent display panel 113) of the first transparent display panel 113 and the second transparent display panel 123, while the other one (e.g., the second transparent display panel 123) is kept in a not working state, and the display panel in the non-operative state is transparent. Figures 1B and 3, ¶ [0052]).  Xu teaches the second transparent display panel 123, which is facing towards 
In addition, the combination of King, Inami, and Xu, teaches the third panel 106 displaying information, when the first and second panels are folded onto each other such as shown by King in figure 7.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify King’s foldable panels to include Xu’s foldable terminal with user interface because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Xu’s foldable terminal with user interface permits additional input potential for a compact folded display device.  This known benefit in Xu is applicable to King’s foldable panels as they both share characteristics and capabilities, namely, they are directed to foldable display devices.  Therefore, it would have been recognized that modifying King’s foldable panels to include Xu’s foldable terminal with user interface would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Xu’s foldable terminal with user interface in foldable display devices and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
Thus, King, as modified by Inami and Xu, teaches the back surface of the first housing presenting a keyboard to the user.
As to claim 4, King, as modified by Inami, teaches the method for driving a foldable device wherein the keyboard and the control button use a touch sensor . In addition, the motivation used is the same as in the rejection of claim 3.
As to claim 9, King teaches a foldable device (King, electronic device 101, Figures 1-7) comprising:
a flexible display panel (King, first panel 102, second panel 104, and third panel 106, Figure 1) including a display portion continuously provided over a top surface of a first housing (King, first panel 102, Figure 1) and a top surface of a second housing (King, second panel 104, Figure 1),
King does not expressly disclose wherein when the foldable device is folded such that the top surface of the first housing face the top surface of the second housing:
the display portion which does not face a user of the foldable device stops display; 
a back surface of the first housing operates as a control button; and
the exposed display portion displays images corresponding to data supplied from the control button.
Inami teaches a mobile phone wherein when the foldable device is folded such that the top surface of the first housing face the top surface of the second housing:
the display portion which does not face a user of the foldable device stops display; (Inami, the CPU 100 controls so as to turn on and off the back light to the second display 22 in correspondence with the change of screen state.  When the screen state is the closed state, the CPU 100 turns off the back light of the second display 22. Figures 5, 7, and 8, ¶ [0092]) (Inami, The second touch panel 21 comprises a second display 22 and a second touch sensor 23. Figures 1A and 1B, ¶ [0054]). Inami teaches the backlight of the second display being turned off when the second display is not facing a user (closed state) thus stopping the display. Inami continues to teach in the closed state the second touch sensor, which is on the second touch panel, is operational and thus detects user touch input (Inami, Figure 8A).
The combination of King and Inami teaches that when the display panels, of King, are folded such that one of a panel is not facing the user, the backlight for that panel with turn off and the panel will simply operate as a touch sensor.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify King’s foldable display to include Inami’s activating/deactivating display panels based on the fold state because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Inami’s activating/deactivating display panels based on the fold state permits reduced power consumption by turning off unused display panels.  This known benefit in Inami is applicable to King’s foldable display as they both share characteristics and capabilities, namely, they are directed to folding display devices.  Therefore, it would have been recognized that modifying King’s foldable display to include Inami’s 
	Thus, King, as modified by Inami, teaches the folding display panels which turn off the backlight of the display panel when not in use while maintaining touch input sensing on that panel.
King, as modified by Inami, still does not expressly teach wherein when the foldable device is folded such that the top surface of the first housing face the top surface of the second housing:
a back surface of the first housing operates as a control button; and
the exposed display portion displays images corresponding to data supplied from the control button.
Xu teaches a portable terminal wherein when the foldable device is folded such that the top surface of the first housing face the top surface of the second housing:
a back surface of the first housing operates as a control button (Xu, when the foldable mobile terminal 100 is in the folded state, a keypad (e.g., numeric keypad, alphabetic keypad, alphanumeric keypad or standard keypad) can be displayed on the transparent display panel and can be used through the first touch screen 112 to input information. Figure 3, ¶ [0055]); The keypad, of Xu, teaches a control button as claimed.
the exposed display portion displays images corresponding to data supplied from the control button (Xu, the user interface (UI) may be displayed through any one (e.g., the first transparent display panel 113) of the first transparent display panel 113 and the second transparent display panel 123, while the other one (e.g., the second transparent display panel 123) is kept in a not working state, and the display panel in the non-operative state is transparent. Figures 1B and 3, ¶ [0052]).  Xu teaches the second transparent display panel 123, which is facing towards the user in the folded state, presenting the user interface through the first transparent display panel 113.
In addition, the combination of King, Inami, and Xu, teaches the third panel 106 displaying information, when the first and second panels are folded onto each other such as shown by King in figure 7.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify King’s foldable panels to include Xu’s foldable terminal with user interface because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Xu’s foldable terminal with user interface permits additional input potential for a compact folded display device.  This known benefit in Xu is applicable to King’s foldable panels as they both share characteristics and capabilities, namely, they are directed to foldable display devices.  Therefore, it would have been recognized that modifying King’s foldable panels to include Xu’s foldable terminal with user interface would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to 
Thus, King, as modified by Inami and Xu, teaches the back surface of the first housing presenting a keyboard to the user.
As to claim 10, King, as modified by Inami and Xu, teaches the foldable device wherein the control button uses a touch sensor (Xu, when the foldable mobile terminal 100 is in the folded state, a keypad (e.g., numeric keypad, alphabetic keypad, alphanumeric keypad or standard keypad) can be displayed on the transparent display panel and can be used through the first touch screen 112 to input information. Figure 3, ¶ [0055]). In addition, the motivation used is the same as in the rejection of claim 9.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 9, and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143.  The examiner can normally be reached on Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT D CASTIAUX/           Primary Examiner, Art Unit 2691